Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 15 are pending.  Claims 1, 14, 15 are independent.    
2.        This application was filed on 9-19-2019.  

Claim Rejections - 35 USC § 101

3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.        Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.   
            Claim 14 is to be construed as a computer system of "software per se", unless the specification makes clear the only reasonable interpretation of the word "system" includes at least one tangible hardware inclusive component.  Applicant must indicate at least one tangible hardware components such as a memory for storage of program instructions.

Claim Rejections - 35 USC § 102  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.        Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puddu et al. (Document: “µchain: How to Forget without Hard Forks”, International Association for Cryptologic Research, vol. 20170214:155656, Feb.10, 2017, pp.1-21, XP061022779).     	

Regarding Claim 1, 14, 15, Puddu discloses a method for operating a blockchain, the blockchain comprising a sequence of blocks, each of the blocks comprising a block header and a data record, wherein a consensus protocol is executed for managing the blockchain by a validating entity, wherein a block of the blocks is appended to a previous block of the blocks, with the block comprising reference information of the previous block, wherein corresponding transaction information comprising a corresponding transaction is includable into the corresponding data record of each of the blocks, and wherein a corresponding mutability policy is includable into the corresponding transaction information, the corresponding mutability policy specifying one or more conditions for changing the corresponding transaction, the method comprising changing the corresponding transaction in the blockchain and a system for operating a blockchain and a non-transitory computer readable medium storing a program causing a computer to execute a method for operating a blockchain, according to the following steps:  
- providing, by a sending entity, mutable transaction information comprising the transaction and the corresponding mutability policy for the transaction, (see Puddu page 5, col 2, lines 20-30: mutability policy: transaction set is accompanied by a policy P which defines conditions for changing an active transaction; specifies a party (such as sender, recipient) that is allowed to mutate the active transaction, define who can add new transactions; policy specifies a time window within which the transaction remains mutable or extendable and becomes immutable afterwards)    
- verifying the mutable transaction information by the validating entity of the blockchain, and in case of a positive verification, including the mutable transaction information into a new block of the blockchain (see Puddu page 3, col 2, lines 3-17: integrity measurements of all data blocks are constructed by using a Merkle tree (organizes data records in a tree such that all leaf nodes contain the hash of a different data record and all other nodes of the tree contain the hash of the two nodes below them; Merkle root can then be used to verify integrity of data record as it changes (hash value) if any of the data records included into the tree change)    
- providing, by a mutator entity, mutant transaction information including a reference to the transaction to be mutated and a new transaction to replace the transaction to be mutated, (see Puddu page 4, col 2, lines 22-48: ability to maintain alternative versions of data records, use consensus to agree upon a valid history and its capability to hide alternative history versions; property is achieved through introduction of mutable transactions, represented as transactions sets containing possible transaction versions; in a particular transaction set, only one of the transaction is specified as active, while all others are inactive alternatives; blockchain history extended and modified by issuing transaction of a special type, meta transactions, which can introduce additional versions of data records and trigger mutations; all mutations in µchain are subject to access control policies, policies define who and in which context is allowed to trigger mutations or add additional versions of data records and their conditions are verified by validators)    
- verifying the mutant transaction information by the validating entity of the blockchain (see Puddu page 3, col 2, lines 3-17: integrity measurements of all data blocks (mutant transaction) are constructed by using a Merkle tree (organizes data records in a tree such that all leaf nodes contain the hash of a different data record and all other nodes of the tree contain the hash of the two nodes below them; Merkle root can then be used to verify integrity of data record as it changes (hash value) if any of the data records included into the tree change) and 
in case of a positive verification
- replacing the referenced transaction with the new transaction in the blockchain, (see Puddu page 6, col 1, lines 30-34: mutator M sends mutant transaction T to mutate state of T; if sent within time window, it will take effect and replace with the mutable transaction so that recipient would now receive “new transaction” (mutated transaction) instead of “old transaction”)   
- setting the transaction as an active transaction providing active information. (see Puddu page 6, col 2, lines 26-34: data structures for storing transactions, manage the history of the blockchain by recording last active transaction within transaction sets)    

Regarding Claim 2, Puddu discloses the method according to claim 1, wherein a time window is specified in the mutability policy within which a mutable transaction can be mutated, wherein the time window is verified by the validating entity of the blockchain. (see Puddu page 5, col 2, lines 20-30: transaction set is accompanied by a policy P which defines conditions for changing an active transaction; policy may specify a time window within which the transaction remains mutable or extendable and becomes immutable/non-extendable afterwards)    

Regarding Claim 3, Puddu discloses the method according to claim 1, wherein the reference information of the previous block is computed using a chameleon hash function. (see Puddu page 19, col 1, lines 46-50: uses a chameleon hash function to efficiently calculate hash collisions; chameleon hash function applied to chain blocks together; page 19, col 2, lines 2-4: µchain benefits from using the chameleon hash crypto primitive when using it to hash transactions)    

Regarding Claim 4, Puddu discloses the method according to claim 3, wherein the active information is used to compute a chameleon hash value for the reference information. (see Puddu page 19, col 1, lines 46-50: uses a chameleon hash function to efficiently calculate hash collisions; chameleon hash function applied to chain blocks together; page 19, col 2, lines 2-4: µchain benefits from using the chameleon hash crypto primitive when using it to hash transactions)    

Regarding Claim 5, Puddu discloses the method according to claim 1, wherein at least the mutable transaction information of each block is encrypted and wherein for providing mutability of a transaction corresponding decryption information is provided. (see Puddu page 7, col 2, lines 1-11: encrypt all transactions in mutable transaction sets with transaction-specific keys; network validators are then responsible to reveal decryption keys for active transactions, keeping keys for inactive transactions in secret)    

Regarding Claim 6, Puddu discloses the method of claim 5, wherein the encryption is computed using transaction-specific encryption keys. (see Puddu page 7, col 2, lines 1-11: encrypt all transactions in mutable transactions sets with transaction specific keys; network validators are then responsible to reveal decryption keys for active transactions, keeping keys for inactive transactions in secret)      

Regarding Claim 7, Puddu discloses the method according to claim 3, wherein for verifying the integrity of information in the block, a Merkle tree is generated based on the hash values. (see Puddu page 3, col 2, lines 3-17: integrity measurements of all data blocks are constructed by using a Merkle tree (organizes data records in a tree such that all leaf nodes contain the hash of a different data record and all other nodes of the tree contain the hash of the two nodes below them; Merkle root can then be used to verify integrity of data record as it changes (hash values) if any of the data records included into the tree change)    

Regarding Claim 8, Puddu discloses the method according to claim 1, wherein transactions are identified which are dependent from a transaction to be mutated and these dependent transactions are also mutated when the transaction is mutated. (see Puddu page 8, col 2, line 35 - page 9, col 1, line 5: when a transaction is mutated, dependent transactions are also mutated, ensures that only valid transactions are left in the blockchain after mutation)    

Regarding Claim 9, Puddu discloses the method according to claim 1, wherein when the data record of the block comprises an account balance, the account balance being split into a mutable account balance changeable by any transaction and an immutable account balance only changeable by a non-mutable transaction. (see Puddu page 8, col 2, line 35 - page 9, col 1, line 5: when a transaction is mutated, dependent transactions are also mutated, ensures that only valid transactions are left in the blockchain after mutation)    

Regarding Claim 10, Puddu discloses the method according to claim 1, wherein when the data record of the block comprises an account balance, an account policy and/or an access policy is included into the data record and verified by the validating entity of the blockchain. (see Puddu page 7, col 1, lines 15-18: account balances are explicitly written to the blockchain (account balances written to data records); balance inferred by following sequence of transactions)    

Regarding Claim 11, Puddu discloses the method according to claim 1, wherein for storing an account balance in the blockchain, the account balance is reconstructed from a sequence of transactions connecting an initial account balance. (see Puddu page 7, col 1, lines 15-18: account balances are explicitly written to the blockchain (account balances written to data records); balance inferred by following sequence of transactions)    

Regarding Claim 12, Puddu discloses the method according to claim 1, wherein for each mutable transaction a unique binding identifier of a corresponding current active transaction is stored in the block. (see Puddu page 5, col 1, lines 45-47: mutable transaction in µchain are represented as triplets (T, ɑ, P), where T is a transaction set, a identifies an active transaction, and P specifies a mutability policy)    

Regarding Claim 13, Puddu discloses the method according to claim 12, wherein for storing a history of changes of active mutable transmissions a data structure is used, wherein for each of the active mutable transactions, a corresponding mutable transaction identifier and unique identifying information is stored, preferably wherein the unique identifying information is indirect information from which a hash value of the mutable transaction can be computed. (see Puddu page 5, col 1, lines 45-47: mutable transaction in µchain are represented as triplets (T, ɑ, P), where T is a transaction set, a identifies an active transaction, and P specifies a mutability policy)    

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032. The examiner can normally be reached Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/CJ/
April 25, 2022